Case 21-50428-JTD   Doc 22-9   Filed 05/21/21   Page 1 of 2




       EXHIBIT I
                  Case 21-50428-JTD                    Doc 22-9           Filed 05/21/21              Page 2 of 2


From:                  Watts, Ryan Z.
To:                    Don Haviland; Bill Platt; pjf@meyers-flowers.com; jpm@meyers-flowers.com; mwl@meyers-flowers.com;
                       dhundley@pbclawfirm.com; tturner@pbclawfirm.com; ahiggins@pbclawfirm.com
Cc:                    mikelyle@quinnemanuel.com; ericlyttle@quinnemanuel.com; ethanglass@quinnemanuel.com;
                       meghanmccaffrey@quinnemanuel.com; mikebonanno@quinnemanuel.com; kirkgoza@quinnemanuel.com;
                       matthewhamann@quinnemanuel.com; brendancarroll@quinnemanuel.com; katlanigan@quinnemanuel.com;
                       matthewwasserman@quinnemanuel.com; jho@renozahm.com; Shores, Laura; Pfaffenroth, Sonia Kuester;
                       Bernstein, Michael B.; Watts, Ryan Z.; Wootton, Barbara H.; Hennessy, Sean; Pergament, Adam; Smith, Wrede;
                       Morris, Keron; Young, Dylan Scot; Schreck, Debra; Shapland, Eric; ssullivan@wilmac.com
Subject:               City of Rockford v. Mallinckrodt ARD Inc., et al.; MSP Recovery Claims, Series LLC, et al. v. Mallinckrodt ARD Inc.,
                       et al. - James Fares
Date:                  Thursday, October 1, 2020 5:41:26 PM


Counsel,
James Fares is no longer available to sit for his deposition on October 21, 2020 due to a medical-
related conflict. He is available instead on November 12, 2020.   Please let us know if that date is
agreeable to the City of Rockford.

Regards,
_______________
Ryan Watts
Counsel

Arnold & Porter
601 Massachusetts Ave., NW
Washington | District of Columbia 20001-3743
T: +1 202.942.6609
Ryan.Watts@arnoldporter.com | www.arnoldporter.com



This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended
recipient, please note that any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives
this message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her computer.
___________________________________________
For more information about Arnold & Porter, click here:
http://www.arnoldporter.com
